Per Curiam.  Marriage: Duress. If a man lawfully arrested on process for seduction marries the woman to procure his discharge, he cannot have the marriage avoided 'upon the ground of duress. been convicted will not alter the case, if the prosecution was The fact that he subsequently discovers that he could not have upon probable cause, and not merely from malice. Bish. Mar. and Div. sec. 212; 2 Kent, 453; Honnet v. Honnet, 33 Ark., 156. The prosecution of the appellant was upon probable cause. Let the decree be affirmed.